Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of May 27,
2016 is by and between Cherokee Inc., a Delaware corporation (the “Borrower”),
and JPMorgan Chase Bank, N.A. (the “Bank”).

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

W I T N E S S E T H:

WHEREAS, the Borrower and the Bank are parties to that certain Credit Agreement
dated as of September 4, 2012, as amended on January 31, 2013, on January 10,
2014 and on October 13, 2015 (as the same may be further amended, modified or
restated from time to time, the “Credit Agreement”), which provides for a line
of credit in the form of “Facility A” and term loans in the form of “Facility
B”, “Facility B-1” and “Facility B-2”;

WHEREAS, the Borrower has heretofore issued in favor of Bank that certain Line
of Credit Note dated as of September 4, 2012, as amended on January 10, 2014, on
October 13, 2015 and on the date hereof, in connection with Facility A under the
Credit Agreement;

WHEREAS, the Borrower has heretofore issued in favor of Bank that certain Term
Note dated as of September 4, 2012, as amended on January 31, 2013, on January
10, 2014 and on the date hereof, in connection with Facility B under the Credit
Agreement;

WHEREAS, the Borrower has heretofore issued in favor of Bank that certain Term
Note dated as of January 10, 2014, as amended on October 13, 2015 and on the
date hreof, in connection with Facility B-1 under the Credit Agreement;

WHEREAS, the Borrower has heretofore issued in favor of Bank that certain Term
Note dated as of October 13, 2015, as amended on the date hereof, in connection
with Facility B-2 under the Credit Agreement;

WHEREAS, the parties wish to amend the Credit Agreement as set forth herein;.

NOW, THEREFORE, in consideration of the agreements contained herein, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1    Defined Terms.  Capitalized terms used, but not defined herein
shall have the meanings assigned to them in the Credit Agreement, as amended by
this Amendment.



--------------------------------------------------------------------------------

 



ARTICLE II

AMENDMENTS AND CONDITIONS

SECTION 2.1    Amendment.  Paragraph (A) of Section 5.2 of the Credit Agreement
is hereby amended in its entirety to read as follows:

“(A)     Distributions. Redeem, retire, purchase or otherwise acquire, directly
or indirectly, any of its Equity Interests, return any contribution to an Equity
Owner or, other than stock dividends and dividends paid to the Borrower, declare
or pay any Distributions unless (i) no default shall then exist or result
therefrom, (ii) after giving pro forma effect thereto, the Borrower shall be in
compliance with the Fixed Charge Coverage Ratio and the Senior Funded Debt
Ratio, and (iii) the Bank has given its prior written consent thereto; provided
that the Borrower shall be permitted to make stock repurchases in an aggregate
amount not to exceed $1,000,000 from and after May 27, 2016 without the consent
of the Bank.”

SECTION 2.2    Conditions.   This Amendment shall become effective upon the
first date on which each of the following conditions has been satisfied:

(a) The Bank shall have received this Amendment, executed and delivered by the
authorized officers of the Borrower.

(b) The Bank shall have received a certificate dated as of the date of this
Amendment from an authorized officer of the Borrower in form and substance
satisfactory to the Bank certifying as to the matters set forth in paragraphs
(A) and (B) of Section 3.2 of the Credit Agreement.

ARTICLE III

MISCELLANEOUS PROVISIONS

SECTION 3.1    Amended Credit Agreement.  This Amendment shall be deemed to be
an amendment to the Credit Agreement, and the Credit Agreement, as amended
hereby, shall continue in full force and effect.  All references to the Credit
Agreement in any other document, instrument, agreement or writing shall
hereafter be deemed to refer to the Credit Agreement as amended hereby.  This
Amendment shall constitute a “Related Document” for all purposes under the
Credit Agreement.

SECTION 3.2    Severability.  Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

SECTION 3.3    Headings.  The various headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

SECTION 3.4    Execution in Counterparts.  This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be an original and
all of which shall constitute together but one and the same agreement.

2

--------------------------------------------------------------------------------

 



SECTION 3.5    Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF CALIFORNIA.

SECTION 3.6    Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the Borrower and the Bank and their respective
successors and assigns.

SECTION 3.7    Acknowledgement.  Each guarantor acknowledging this Amendment
below hereby consents to the modifications to the Credit Agreement contemplated
by this Amendment and agrees that its continuing guaranty in favor of the Bank
provided in connection with the Credit Agreement is, and shall remain, in full
force and effect after giving effect to this Amendment.

SECTION 3.8    No Waiver.  Nothing contained in this Amendment shall be
construed or interpreted or is intended as a waiver of or limitation on any
rights, powers, privileges or remedies that the Bank has or may have under the
Credit Agreement or any other Related Document on account of any default or
event of default.

 

[Signature page follows]

 



3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower and the Bank have executed this Amendment on
the date first above written.

 

 

 

 

BORROWER

 

 

 

Cherokee Inc.

 

 

 

By: /s/ Howard Siegel                                      

 

Name: Howard Siegel

 

Title:   COO

 

 

 

By: /s/ Jason Boling                                      

 

Name: Jason Boling

 

Title:   CFO

 

 

 

 

 

BANK

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

By: /s/ Pedro A. Isusquiza                                      

 

Name: Pedro A. Isusquiza

 

Title: Authorized Officer

 





S-1

--------------------------------------------------------------------------------

 



Each of the undersigned Guarantors hereby acknowledge and agrees to the terms of
the following amendments:  (i) the Fourth Amendment to Credit Agreement, (ii)
the Third Amendment to Line of Credit Note, (iii) the Fourth Amendment to Term
Note, (iv) the Second Amendment to Term Note B-1, and (v) the First Amendment to
Term Note B-1, each of which is dated as of May 27, 2016 and is entered into
between Cherokee Inc. and JPMorgan Chase Bank, N.A.

 

 

 

 

SPELL C. LLC

CHEROKEE BRANDS LLC

 

 

By: Cherokee Inc., its sole member

By: Cherokee Inc., its sole member

 

 

By:  /s/ Howard Siegel                                    

By:  /s/ Howard Siegel                                    

Name: Howard Siegel

Name: Howard Siegel

Title:   COO

Title:   COO

 

 

By:  /s/ Jason Boling                                    

By:  /s/ Jason Boling                                    

Name: Jason Boling

Name: Jason Boling

Title:   CFO

Title:   CFO

 

 

HAWK 900 BRANDS LLC

THREE-SIXTY VISION LLC

 

 

By: Cherokee Inc., its sole member

By: Cherokee Inc., its sole member

 

 

By:   /s/ Howard Siegel                                   

By:  /s/ Howard Siegel                                    

Name: Howard Siegel

Name: Howard Siegel

Title:   COO

Title:   COO

 

 

By:   /s/ Jason Boling                                   

By:   /s/ Jason Boling                                   

Name: Jason Boling

Name: Jason Boling

Title:   CFO

Title:   CFO

 

 

FFS HOLDINGS, LLC

FLIP FLOP SHOPS FRANCHISE COMPANY, LLC

 

 

By: Cherokee Inc., its sole member

By: Cherokee Inc., its sole member

 

 

By:  /s/ Howard Siegel                                    

By:  /s/ Howard Siegel                                    

Name: Howard Siegel

Name: Howard Siegel

Title:   COO

Title:   COO

 

 

By:   /s/ Jason Boling                                    

By:   /s/ Jason Boling                                  

Name: Jason Boling

Name: Jason Boling

Title:   CFO

Title:   CFO

 

 

 

 

 

S-2

--------------------------------------------------------------------------------